DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated IDS is attached to this office action.
Response to Amendment
Applicant’s Preliminary Amendment of January 18, 2022 has been fully and carefully considered and entered.  Applicant has amended claims 1-3, 5-6, 8, 10 and  12-13 ; cancelled claim 4, 7, 9, 11 and has added new claims 14-57.  Action on the merits of claims 1-3, 5-6, 8, 10 and 12-57 follows:
Claim Rejections - 35 USC § 112
Claims 1-3, 5-6, 8, 10 and 12-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In all of the claims applicant has recited a VLT or virtual landfill Terminal.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term virtual landfill in claim 1 is contrary to the definition of  virtual which means  it is not clear what even applicant means by a virtual landfill terminal, the invention and specification teach a landfill where municipal waste is converted to fuel, energy, classified, sorted etc.,  the accepted meaning is of virtual from Merriam-Webster dictionary is:

1: being such in essence or effect though not formally recognized or admitted a virtual dictator
2: being on or simulated on a computer or computer network print or virtual books a virtual keyboard: such as
a: occurring or existing primarily online virtual shopping
b: of, relating to, or existing within a virtual reality a virtual tour
3: of, relating to, or using virtual memory

The term in Claim 1, 10, 13,  and subsequently all of the rest of the claims depending from the independent claims;  regarding the term virtual landfill terminal or  because all of the step of the method taking place at  the landfill and the operations taking place at the landfill to produce fuels, lubricants from waste including plastics and tires are all “real” process steps to produce “real” products.  The steps of the method are all “real” there is nothing virtually taking place.  There is nothing virtual taking place in the method the steps are all active steps where chemical and physical steps take place to convert the waste into useable products and energy.  Furthermore,  it is unclear what applicant means by “displacing services”?  Suitable explanation and correction is required.  If applicant means that a computer is being used in order to control the landfill operations then the claims must be drafted correctly and software is not patentable or subject matter eligible. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 10 and 12-57 are rejected under 35 U.S.C. 103 as being unpatentable over Summerlin, US2008/0236042 in combination with Gaudio, USP 6, 182,584.
Summerlin teaches a landfill or municipal waste to energy system and method 
Wherein municipal solid waste (MSW) is collected and brought to the material recovery facility or landfill where a tipping fee or fee for collection of the municipal solid waste can be collected or fees for garbage or removal service is contemplated.  The materials at landfill or municipal waste facility is sorted and separated for recycling, re-using etc.  The metal and glass is sorted and sold for recycling.  Separated inert wastes (14) can be reused in construction materials, land development (16) or for land fill.  Used plastics, tires, rubber are separated and pyrolyzed and/or gasified.  Biomass is separated from the waste and the biomass can be pyrolyzed or anaerobically digested.  A tipping fee(28) is contemplated and collected and can be marketed as compost or fertilizer (30).    Summerlin et al. teach that a syngas product (31) is generated from the pyrolysis gasification process (20).  A biogas is produced from the anerobic digestion process (21).  The syngas(31) consists mainly of hydrogen, carbon monoxide and biogas (32) is mostly methane.  Both gases are fuel sources and can go through further processing to produce different fuels.  The gases can be used to generate electricity(35) wherein the gases can be used in an internal combustion engine with a generator or directly in a mini-turbine.  Recovered heat (36) generated can be used in the pyrolysis and gasification process.  The water and heat (37) can be recovered and diverted to the AD process (21). [Note Paragraphs[0011] to [0024] and Figure 1]
	However, Summerlin does not teach using the landfill virtually  and that pyrolysis/gasification does not specifically product naphtha, low sulfur diesel fuel and lubricant.  Also, not specifically taught is providing some of the processing steps which include compaction and comminuting of the tires to a particle size prior to pyrolysis.
	Gaudio teach the deficiencies in Summerlin wherein municipal waste is collected and delivered to a waste processing facility.  The municipal waste is classified and sorted, the biomass and waste plastics are destructively distilled.  The system includes integrated control that monitors biomass waste stream through the entire system and the products produced therefrom.  The concept of shredding and comminuting waste tires and plastics has been taught.  The gaseous fuel which is produced from destructive distillation/pyrolysis is scrubbed clean and monitored and sorted and reused to provide heat the entire system.  The entire system can be self-sustaining and continuous with very little or no human intervention.  The system includes integrated real time computer control system which includes sensors and measuring devices with all of the major components to ensure integrated efficiency.[Note the abstract and Column 3, lines 15 to Column 4, line 50]  Gaudio further teach that the gases from pyrolysis unit can be further treated in a catalytic gas cracker which is capable of cracking the gases into any fuel or middle distillate desired.  The concept of fuel scrubbing removing sulfur has been taught by Gaudio  [Note Column 7, lines 16-60]
	It is maintained that the combined teachings of Summerlin and Gaudio teach a method and teach devices which convert solid municipal waste to energy.  The concept of providing custody transfer metering, tipping fees, generating fuels, energy, electricity, selling metal and glass for generating revenue has been fully taught and suggested by Summerlin.  With respect to the deficiency of Summerlin regarding specifically producing low sulfur diesel, naphtha and lubricants, this has been taught and suggested wherein the pyrolysis of waste tires and/or biomass is further treated in a gas cracker where catalytic cracking has been contemplated which to one having ordinary skill in the art would be capable of producing the specific or desired fuel, such as diesel or naphtha and/or a desired lubricant.  This would been obvious to one familiar with pyrolysis and gasification of tires, rubber, biomass remediation, plastic pyrolysis.  The pyrolysis and/or gasification reactions of plastic or tires will produce a middle distillate vapor which can be fractionated to produce the various naphtha, diesel or lubricant based on the condensation and distillation taking place when treating the pyrolysis vapors or gasification streams and well within the purview of the ordinary artisan familiar with pyrolysis and gasification of waste plastics and it is maintained that Summerlin substantially teaches applicant’s method and apparatus which include the steps of receiving municipal solid wastes including tires, separating the solid wastes into various streams which include metals, glass, biomass, plastic/tires, where there is biomass is anaerobically digested or can be gasified, the waste plastic/tires is pyrolyzed, wherein pyrolysis reactions produce fuels the concept of capturing the heat is used for treatment in other processes and energy production has been taught including the concept of generating revenues, tipping, custody transfer metering.  The process taught by Summerlin and Gaudio reduces greenhouse gas emissions and therefore renders the invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
At this time there is nothing apparent to the Examiner of any allowable subject matter.  Note MPEP 707.07(j).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urade et al. teach conversion of biomass or residual waste materials to biofuels.  Chandran et al. teach gas-solid separation system having a portioned solid transfer unit.  Weaver et al. teach methods, systems and devices for synthesis gas recapture. Boykin et al. teach combined reactor and method for the production of synthetic fuels.  Dupis teach a method for gather, segregating and processing raw materials into a fuel source.  Widell teach conversion of MSW into fuel.  Rehmat et al. teach a process and apparatus for biomass gasification.  Liu teach integrated waste containment and a processing system.  Chambers teach an apparatus for obtaining hydrocarbons from rubber tires and from industrial and residential waste.  Fisk teach a process for separating and converting waste into useable products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771